DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and corresponding arguments, filed 3/22/2022, have been reviewed and considered.  Claims 1, 4, 7-10, 13-14 and 18 have been amended and therefore, claims 1-18 are currently pending.  Applicant’s amendment is considered sufficient in overcoming the rejections of the previous Office Action.  However, note that the applicant’s original independent claim 1 appears to have been directed at the embodiment of figure 1, but applicant’s amendment to independent claim 1 is now bringing in subject matter related to the embodiment of figures 2 (or embodiment of figures 3 and 4) (page 7 of REMARKS) thus causing numerous 35 U.S.C. 112(a) and (b) rejections as presented below.  This Office Action is considered a Final Rejection.   

Claim Objections
Claim 11 is objected to because of the following informalities:
Regarding claim 11, are the first, second and third actuation elements (lines 3, 5, and 7, respectively) referring to the first, second and third actuator elements as previously recited in parent claim 8?  If so, the actuation elements should be changed to “actuator” elements to keep the terminology consistent in order to avoid confusion and the term “said” or “the” should proceed such phrases. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Based on the applicant’s amendment to independent claim 1, at least claims 1 and 3-5 are now claiming limitations of multiple embodiments combined together.  For example, claim 1 recites that the coupler, the second actuator and the first actuator of both the first and second heads are aligned along an axis which is directed to one of the embodiments of figures 2 and 3 (note REMARKS dated 3/22/2022).  However, claim 1 is also reciting that the coupler of the first head is contained with a second actuator and the coupler of the second head is contained within a second actuator assembly which is directed to the embodiment of figure 1.  Claims 3-5 appears to also be directed at the embodiment of figure 1.  Since the applicant’s originally filed disclosure fails to disclose or provide support for the combination of the different embodiments as claimed, all of claims 1 and 3-5 are being rejected as comprising new matter.  Note that such a combination of embodiments would have to be disclosed in a full, clear, concise and exact manner as to enable any person skilled in the art to make and use the invention.
All remaining claims are also rejected under 35 U.S.C. 112(a) as being dependent form a rejected base claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites “a first head coupled to the support structure and comprising a coupler contained within a second actuator” (lines 4-5) and “wherein the coupler, the second actuator and the first actuator of the first head are configured to be aligned along an axis defined through the article” (lines 7-8).  Based on the above recitations, claim 1 is considered indefinite because it is unclear how the coupler, the first actuator (of the first head) and the second actuator (of the first head) are aligned along an axis (embodiment of figure 2) wherein the coupler is contained within the second actuator.  Note that the applicant appears to be combining different embodiments without support from the originally filed disclosure.  Figure 2 of the applicant’s invention discloses all of the coupler (221), the first actuator (222) and the second actuator (223) being aligned along an axis; however, the coupler (221) of the first head (220) is not “contained within” the second actuator (223) as claimed.  Note that the coupler and the second actuator appear to be separate components.  Figure 1 of the applicant’s invention discloses a coupler (153) being contained within the second actuation assembly (150); however the embodiment does not disclose the coupler and first and second actuators being aligned along an axis.  
Regarding claim 1, the applicant recites “a second head coupled to the support structure and comprising a coupler contained within a second actuator assembly” (lines 9-10) and “wherein the coupler, the second actuator and the first actuator of the second head are configured to be aligned along an axis defined through the article” (lines 12-13).  Based on the above recitations, claim 1 is considered indefinite because it is unclear how the coupler, the first actuator (of the second head) and the second actuator (of the second head) are aligned along an axis (embodiment of figure 2) wherein the coupler is contained within the second actuator assembly.  Note that the applicant appears to be combining different embodiments without support from the originally filed disclosure.  The embodiment of figure 1 of the applicant’s invention discloses a coupler (154) contained within a second actuator assembly (150) as claimed; however, no first and second actuators exist, especially not in an aligned configuration with the coupler.  The embodiment of figure 2 of the applicant’s invention discloses a coupler (231), a first actuator (232) (of the second head 230) and a second actuator (233) (of the second head 230) being aligned along an axis; however, a second actuator assembly does not exist and/or the coupler is not contained with a second actuator or second actuator assembly. 
Claim 1 recites the limitation(s) " the second actuator and the first actuator of the second head” in lines 11-12 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Note that “a second actuator assembly” and “first actuator assembly” of the second head have been previously claimed, but not “a second actuator” nor “a first actuator” of the second head.  Note that within the applicant’s originally filed disclosure the actuator assemblies (140, 150) are directed at the embodiment of figure 1 and the actuators (232, 233) of the second head are directed at the embodiment of figure 2 (or the embodiment of figure 3). 
Regarding claims 3-5, the applicant appears to be claiming limitations associated with the embodiment of figure 1 of the applicant’s invention.  However, based on the applicant’s amendment, independent claim 1 (parent claim) appears to now be associated with the embodiment of figure 2 of the applicant’s invention (note applicant’s REMARKS dated 3/22/2022 and the claimed “alignment” recitations).  Note that claim 3 states that the first stitching element is a needle and the second stitching element is a looper; however, this is not the case within either of the embodiments of figures 2 or 3/4.  Additionally, regarding claims 4 and 5, the embodiment of figure 2 (and that of figure 3) does not disclose first and second actuator assemblies as claimed.  Furthermore, claim 4 recites both “a first actuator assembly” and “a second actuator assembly”.  Are these actuator assemblies the same as those claimed within parent claim 1?  If so, a “the” or “said” should appears before the phrases.  Additionally, should claim 5 be dependent form claim 4?  Note that the applicant’s originally filed disclosure does not support the combining of multiple embodiments as claimed, therefore, the claims are considered indefinite because it is unclear what embodiment the applicant is claiming.
Claim 8 recites the limitation "the third direction" in lines 13-14 of the claim (also appears in lines 21-22 of the claim and at least dependent claim 11).  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected base claim.

Allowable Subject Matter
Claims 8-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note that claims 1-7 have not been rejected under prior art based on applicant’s amendment dated 3/22/2022 and both the 35 U.S.C. 112(a) and (b) rejections as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732